Appeal from a judgment of the Supreme Court, Special Term, entered January 11, 1973 in Tompkins County, which dismissed a writ of habeas corpus after a hearing. Defendant was indicted for the crimes of criminal possession of a weapon as a felony and reckless endangerment, first degree (Penal Law, §§ 265.05, 120.25). The indictment charges the defendant with pointing a loaded, cocked “sawed-off” shotgun at another person by laying it on the floor under the front seat of an automobile pointed towards the driver. At the time of arraignment, bail was set in the amount of $50,000, and the issue of the excessiveness of this bail is before us on this appeal. While the grant or denial of bail is in the discretion of the court, the Criminal Procedure Law spells out in detail what factors must be considered in exercising this discretion (CPL 510.30, subd. 2). The record discloses that defendant has a criminal record going back to 1936, with convictions for at least two felonies, as well as crimes of lesser degrees, some of which involve the use of violence. He has also used a number of aliases and has had encounters with the law in some 15 different States, one of which involved unlawful flight to avoid prosecution. Additionally, on one occasion defendant was admitted to a mental institution. If the present charges are proven true, defendant could receive a lengthy sentence of imprisonment. The factors mandated by statute (CPL 510.30, subd. 2) were considered by the court fixing hail, and it seems clear that all proceedings are within statutory and constitutional boundaries {People ex rel. Klein v. Krueger, 25 N Y 2d 497; People ex rel. Shapiro v. Keeper of City Prison, 290 N. Y. *684393). Other issues raised by defendant on this appeal are without merit. Judgment affirmed,- without costs. • Herlihy, P. J., Greenblott, Cooke, Kane and Main, JJ., concur.